Day, Ch. J.
This case was submitted upon the written transcript, without printed abstract. The transcript contains the evidence, the instructions given and refused, and the motion for a new trial, but, aside from the instructions and the motion for new trial, it does not show that the defendants were indicted, nor that* they were tried, nor what verdict was returned, nor that any judgment was entered. The record also fails to show that the defendants have appealed. In this condition of the record, we cannot entertain jurisdiction of the appeal. No course is left for us but to order that the appeal be
Dismissed.